Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aura LaBro Karagiannopoulos appeals the district court’s judgment dismissing her complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Karagiannopoulos v. City of Lowell, No. 3:14-cv-00728-GCM (W.D.N.C. July 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.